Citation Nr: 0600986	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  05-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include consideration as being secondary to a service-
connected disability.  


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's hypertension was not manifested until three 
years after service and is not related to active duty service 
or any incident therein.

3.  The veteran's hypertension was not caused or aggravated 
by the veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for service connection for hypertension.  In this context, 
the Board notes that a substantially complete application was 
received in January 2003.  In February 2003, prior to its 
adjudication of this claim, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While this letter did not explicitly 
instruct the veteran to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  In addition, a My 2005 VCAA letter 
explicitly informed the veteran to send any pertinent 
information in his possession.  Thus, the Board finds that 
the requirements of § 5103(a) and § 3.159(b) are met

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records (SMRs) were obtained.  The veteran's 
private medical records were also obtained.  A VA 
compensation examination was provided in May 2004.  During a 
May 2005 phone conversation, the veteran informed the RO that 
he did not have any further evidence.  The Board does not 
know of any additional relevant evidence which has not been 
obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year 
after separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Hypertension is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The record well documents that the veteran has a current 
disability of hypertension.  The earliest diagnosis of record 
is a May 1986 treatment record for hypertension.  As the 
veteran has a current disability, the question remains 
whether there was an incident in service that has been 
medically linked to his current hypertension, or whether his 
hypertension is proximately due to, or the result of, his 
service-connected diabetes mellitus.

Service medical records, to include the veteran's enlistment 
examination in May 1963 and separation examination in July 
1967 are negative for complaint, diagnosis, or treatment of 
hypertension or associated symptoms.  The veteran's July 1967 
separation examination noted a blood pressure reading of only 
110/78.  Because there is no in-service event involving 
hypertension, direct service connection is not warranted.
The Board notes that presumptive service connection for a 
chronic disease is not warranted either.  The first 
documented instance of elevated blood pressure is in February 
1971, when the veteran had a blood pressure reading of 
192/104 in an examination conducted in connection with the 
veteran's status in the Naval Reserves.  The first record of 
a diagnosis of hypertension does not occur until May 1986.  
Consequently, the earliest blood pressure reading indicating 
the possibility of elevated blood pressure did not occur 
until over three years after active duty service, and the 
first record of diagnosis occurred nine years after service.  
Thus, the presumption does not apply.

Regarding the issue of secondary service connection, a VA 
examination was conducted in 2004, and the VA physician 
stated that the veteran's "high blood pressure is in no way 
related to his service-connected type 2 diabetes and this is 
a separate condition."  The veteran has not provided any 
opinions from other doctors, or any other medical evidence, 
in support of his claim that his hypertension is due to or 
the result of his service-connected diabetes mellitus.  While 
the veteran has received private medical treatment for his 
hypertension, this private medical evidence fails to indicate 
a nexus between the veteran's current hypertension and his 
diabetes mellitus.  Overall, the preponderance of the 
evidence of record is against a nexus between the veteran's 
hypertension and his service-connected diabetes mellitus.  
Because the preponderance of the evidence is against such a 
nexus, service connection for hypertension on a secondary 
basis must be denied.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.  
The evidence of record does not indicate such a disability 
had its onset during active military service or manifested to 
a compensable degree within a year thereafter, or is due to 
or the result of a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


